


110 HR 6977 IH: Loan Shark Prevention

U.S. House of Representatives
2008-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6977
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2008
			Mr. Tierney
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Truth in Lending Act to protect consumers
		  from usury and unreasonable fees, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Loan Shark Prevention
			 Act.
		2.National consumer
			 credit usury rateSection 107
			 of the Truth in Lending Act (15 U.S.C. 1606) is amended by adding at the end
			 thereof the following new subsection:
			
				(f)National
				consumer credit usury rateThe annual percentage rate applicable
				to any extension of credit may not exceed by more than 8 percentage points the
				rate established under section 6621(a)(2) of the Internal Revenue Code of 1986,
				as determined by the
				Board.
				.
		3.Cap on fees
			 charged by financial institutions
			(a)In
			 GeneralChapter 1 of the Truth in Lending Act (15 U.S.C. 1601 et
			 seq.) is amended by adding at the end the following new section:
				
					115.Cap on
				feesThe amount of any fee or
				charge that a creditor may impose, under the terms of a credit transaction, may
				not exceed
				$15.
					.
			(b)Clerical
			 AmendmentThe table of sections for chapter 1 of the Truth in
			 Lending Act is amended by inserting after the item relating to section 114 the
			 following new item:
				
					
						115. Cap on
				fees.
					
					.
			4.Advanced notice
			 required before any imposition of a fee on credit card accountsSection 127 of the Truth in Lending Act (15
			 U.S.C. 1637) is amended by adding at the end the following new
			 subsection:
			
				(i)Advance notice
				of imposition of any fee required
					(1)FeesIn the case of any credit card account
				under an open end consumer credit plan, no fee, including any annual fee, late
				payment fee, or over-the-limit fee, may be imposed on such account before the
				end of the 30-day period beginning on the date the obligor receives a specific
				notice of the imposition of such fee in accordance with paragraph (2).
					(2)Notice
				requirements
						(A)In
				generalAny notice required under this subsection shall be mailed
				(or e-mailed, if the consumer has requested to receive such notices
				electronically) to the obligor separately from any statement or other notice
				and without any advertising or other disclosures.
						(B)Fee
				explanationThe notice shall include an explanation of how, when,
				and why a fee will be imposed and what options the obligor may have for
				addressing the imposition of the fee or any reason for such imposition,
				including the prevention of any future imposition of such
				fee.
						.
		
